 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   TROY K. FLAKE
     Assistant United States Attorney
 4   501 Las Vegas Boulevard S., Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     Troy.flake@usdoj.gov
 6   Attorneys for the United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     LAS VEAS DEVELOPMENT GROUP,                        Case No. 2:15-cv-01127-APG-DJA
 9   LLC,
     a Nevada limited liability company,
10                                                      Stipulation to Dismiss With Prejudice
                    Plaintiff,
11
            v.                                                   ORDER
12
     SHIRLEY C. YFANTIS, an individual, et
13   al.,

14                  Defendants.

15          Third party plaintiffs Shirley C. Yfantis, Crystalia L. Yfantis, and Evergreen
16   Moneysource Mortgage Company and Third Party Defendant Secretary of Housing and

17   Urban Development, through their undersigned counsel, hereby stipulate to dismiss the
     third party complaint, ECF #91, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(2), and
18
     with each party to bear their own costs and fees, including attorney’s fees.
19
            Respectfully submitted this 25th day of February 2020.
20
      MARQUIS AURBACH COFFING                       NICHOLAS A. TRUTANICH
21
                                                    United States Attorney
22    /s/ Christian Balducci
      TERRY A. MOORE, ESQ                           /s/ Troy K. Flake
23    CHRISTIAN T. BALDUCCI, ESQ.                   TROY K. FLAKE
      10001 Park Run Drive                          Assistant United States Attorney
24    Las Vegas, Nevada 89145                       Attorneys for the United States
      Attorney for Plaintiff
25
                                                    IT IS SO ORDERED:
26
                                                    _________________________________
27                                                  UNITED STATES DISTRICT JUDGE
                                                    Dated: February 26, 2020.
28
                                                    DATED: _________________________
                                                    1
